Application for an order adding the appeal to the current term of this court or, in the alternative, to dismiss the appeal for failure to prosecute. Motion to add case to the current calendar denied. Motion to dismiss appeal granted, without costs, unless appellants perfect appeal, file note of issue, and file and serve record and *915brief on or before August 1, 1959 and are ready for argument at the September Term of this court, in which event the motion is denied. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.